Case: 16-11685      Document: 00514251088         Page: 1    Date Filed: 11/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 16-11685                                    FILED
                                  Summary Calendar                          November 28, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff – Appellee

v.

STORM MICHAEL BLANTON,

                                                 Defendant – Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-85-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Storm Michael Blanton (“Blanton”) appeals his 90-month, above-
guidelines sentence for being a felon in possession of a firearm, alleging that
the district court erroneously denied him a reduction for acceptance of
responsibility under § 3E1.1 of the United States Sentencing Guidelines
(“U.S.S.G.”). Blanton contends that the court erred by denying the adjustment
based solely on his conduct surrounding his arrest, during which he convinced


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-11685         Document: 00514251088          Page: 2    Date Filed: 11/28/2017


                                         No. 16-11685

a companion to falsely claim responsibility for the firearm in question. He
asserts that the district court failed to give sufficient evidentiary weight to his
subsequent guilty plea, which “constitute[s] significant evidence of acceptance
of responsibility.” 1 Finding no clear error, we affirm. 2
         Citing this court’s decisions in United States v. McDonald, 3 and United
States v. Surasky, 4 Blanton asserts that it was legal error for the district court
to base its § 3E1.1 determination solely on his conduct at the time of arrest.
However, whether a defendant has accepted responsibility—including the
weight to be given to a guilty plea—is a “factual determination,” not a legal
one. 5       To that end, neither McDonald nor Surasky sets out any rule for
interpreting § 3E1.1, let alone the rule Blanton proposes. Nor may either case
reasonably be read as supporting his argument in favor of relief.
         Blanton concedes that the district court properly assessed an
obstruction-of-justice enhancement based on his initial attempt to disclaim
responsibility for the firearm. 6 “Conduct resulting in an enhancement [for
obstruction of justice] ordinarily indicates that the defendant has not accepted
responsibility for his criminal conduct.” 7                 In light of the obstruction
enhancement, Blanton’s must be the “extraordinary cas[e]” in which a § 3E1.1
reduction is also appropriate. 8 He makes no argument that it is; rather, he
contends that he showed sufficient acceptance of responsibility by pleading
guilty and expressing remorse in his presentence interview. This does not




         1 U.S.S.G. § 3E1.1 cmt. n.3.
         2 See United States v. Hott, 866 F.3d 618, 620 (5th Cir. 2017).
         3 964 F.2d 390 (5th Cir. 1992).
         4 976 F.2d 242 (5th Cir. 1992).
         5 McDonald, 964 F.2d at 391.
         6 See U.S.S.G. § 3C1.1.
         7 Id. § 3E1.1 cmt. n.4.
         8 Id.; United States v. Ragsdale, 426 F.3d 765, 781 (5th Cir. 2005).




                                                2
    Case: 16-11685         Document: 00514251088         Page: 3    Date Filed: 11/28/2017


                                       No. 16-11685

suffice to show that the district court’s contrary conclusion was without
foundation. 9 Nor does it make this case extraordinary.
      AFFIRMED.




      9   See United States v. Washington, 340 F.3d 222, 227 (5th Cir. 2003).


                                              3